Citation Nr: 0726775	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for herpetic simplex keratitis prior to August 15, 2006.

2.  Entitlement to a rating in excess of 50 percent for 
herpetic simplex keratitis from August 15, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
March 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO that granted 
service connection and assigned an initial 10 percent rating 
for herpetic simplex keratitis, effective June 7, 2002.  The 
veteran filed a notice of disagreement (NOD) in July 2003, 
and the RO issued a statement of the case (SOC) in August 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2003.

In February 2005, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.

In his substantive appeal, the veteran requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C.  A hearing was thereafter 
scheduled; however, the record indicates that the veteran 
cancelled this hearing in December 2005.

In April 2006, the Board remanded the matter on appeal to the 
RO (via the Appeals Management Center (AMC), in Washington, 
DC) for further action, to include obtaining additional VA 
treatment records and affording him another VA examination.  
After accomplishing the requested action, the RO/AMC granted 
a 50 percent rating for the service-connected herpetic 
simplex keratitis, effective August 15, 2006 (as reflected in 
an October 2006 rating decision and a  December 2006 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

Because the appeal involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized the initial rating matter in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability). Moreover, while the RO has 
assigned a higher rating of 50 percent from August 15, 2006, 
as higher ratings for the disability are available before and 
after that date, and the appellant is presumed to be seeking 
the maximum available benefit, the Board has recharacterized 
the appeal as encompassing the two matters set forth on the 
title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2007, the veteran, through his representative, 
submitted private treatment records for consideration in 
connection with the appeal, along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2006).     

As a final preliminary matter, the Board notes that the April 
2006 remand included notation that, in February 2006, the 
veteran submitted a statement which appears to reflect his 
dissatisfaction with the initial 30 percent rating assigned 
for dysthymia and, referral of this matter to the RO for the 
appropriate action.  There is no indication in the record 
that this matter has yet been addressed; hence, it is again 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  Te medical evidence prior to August 15, 2006 shows the 
veteran's best corrected visual acuity was 20/60 in the left 
eye and 20/40 in the right eye.

3.  The medical evidence from August 15, 2006 shows the 
veteran's corrected visual acuity has been  20/125 in the 
left eye and 20/100 in the right eye.




CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
herpetic simplex keratitis, prior to August 15, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.84a, 
Diagnostic Codes (DCs) 6001, 6003, 6077, 6078 (2002-2006).

2.  The criteria for a rating in excess of 50 percent for 
herpetic simplex keratitis, since August 15, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, , 
4.84a, Diagnostic Codes (DCs) 6001, 6003, 6065, 6069, 6073, 
6076 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the grant of service connection for 
herpetic simplex keratitis, the August 2003 SOC set forth the 
criteria for a higher rating for herpetic simplex keratitis, 
which is sufficient under Dingess/Hartman. A May 2006 letter 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for higher 
rating for the disability, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA, the need 
for the appellant to advise VA of any further pertinent 
evidence, and to submit any pertinent evidence in his 
possession.  The May 2006 letter also informed the appellant 
how disability ratings and effective dates are assigned, as 
well as the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
December 2006 SSOC reflects readjudication of the matter of 
higher rating.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
post-service VA outpatient treatment records dated from June 
2003 to November 2006, private treatment records dated from 
July 1989 to August 2006, as well as reports of VA 
examinations conducted in April 2003, March 2005 and August 
2006.  Also of record are statements submitted by the veteran 
as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, by rating decision in June 2003, the RO granted 
service connection and assigned an initial 10 percent rating 
under DCs 6001-6003 for herpetic simplex keratitis, effective 
June 7, 2002.  By rating decision in October 2006, the RO 
increased the rating for herpetic simplex keratitis to 50 
percent under DC 6078, effective from August 15, 2006.  The 
Board notes that the veteran has a separate 10 percent rating 
for herpes simplex of the face, associated with herpetic 
keratitis; that matter is not before the Board.

The veteran's service-connected herpetic simplex keratitis 
was initially rated under Diagnostic Codes 6001-6003.  
Specific diseases of the eye listed under Diagnostic Codes 
6000-6009 are rated pursuant to the rating criteria of 
Diagnostic Code 6009, for unhealed injuries of the eye.  
According to that diagnostic code, the disability, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Codes 6000 -6009.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating for visual acuity.  38 C.F.R. § 
4.75 (2006).  A compensable rating for loss of visual acuity 
requires that corrected vision at least be 20/40 in one eye 
and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic 
Codes 6078, 6079 (2006).  The gradation in the ratings 
increase in 10 percent increments according to the levels of 
vision impairment with the greatest award of 100 percent 
assignable for vision acuity of 5/200 in each eye.  See 38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2006).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V 
(2006).

A.  Evaluation prior to August 15, 2006

A March 2003 statement of Dr. Fogle indicates that when the 
veteran was last seen in 2002, his vision in his good eye, 
without glasses, was 20/30, and he maintained vision in the 
left eye somewhat less than that.  

On VA examination in April 2003, the veteran had uncorrected 
visual acuity of 20/20 of the right eye and 20/50 of the left 
eye.  Confrontation visuals fields were full to finger 
counting of both eyes.  Manifest refraction yielded no 
improvement in his visual acuity in the left eye.  

A September 2003 optometry consultation report notes visual 
acuity of 20/25 in the right eye and 20/40 in the left eye 
and the assessment was refractive error.

An October 2003 VA eye clinic note indicates that the veteran 
was seen for routine eye care.  He had no ocular complaints 
and denied any ocular pain.  Uncorrected visual acuity was 
20/40-1/+1 in the right eye and 20/60 in the left eye.  
Corrected visual acuity with pin hole was 20/20-3 in the 
right eye and 20/30-2 in the left eye.  Confrontation fields 
were noted to be full to finger count bilaterally.  

An October 2004 VA ophthalmology clinic note shows that the 
veteran had uncorrected visual acuity of 20/50 right eye, 
corrected to 20/40 with pin hole and uncorrected visual 
acuity of 20/80 in the left eye, corrected to 20/60 with pin 
hole.  

On VA examination in March 2005, the veteran's best corrected 
visual acuity was 20/20 in the right eye and 20/30- in the 
left eye. It was indicated that confrontations were full.  

A January 2006 VA ophthalmology clinic progress note reflects 
that the veteran reported a history of recurrent herpes 
simplex keratitis affecting both eyes, but mostly the left 
eye, usually precipitated by stress.  He also reported a 
history of iritis.  It was noted that he had been 
successfully treated in the past with Zovirax and Viroptic 
drops and no eye drops for one year.  Examination revealed 
uncorrected visual acuity of 20/30 in the right eye, 
corrected to 20/25 by pin hole.  Uncorrected visual acuity of 
the left eye was 20/40, corrected to 20/ni by pin hole.  

The report of a June 2006 private examination by Dr. Fogle 
indicates that uncorrected visual acuity in the right eye was 
20/50 and was 20/70 in the left eye.  It was noted that the 
veteran reported that the right eye had been red for about 
one week and he had pressure pain.  Mild iritis with atrophy 
was noted in the right eye.  A subsequent June 2006 
examination report showed visual acuity of 20/50+1 in the 
right eye, corrected to 20/40.  Visual acuity in the left eye 
was 20/60-2.  It was indicated that the right eye was doing 
better until the day before when he had tearing, a foreign 
body sensation and the eye was itchy.  It was noted that 
visual acuity was better, not milky now.  The examiner noted 
mild iritis with atrophy of the right eye.  In July 2006, 
uncorrected visual acuity in the right eye was 20/40-2, 
corrected to 20/30 by pin hole.  Visual acuity in the left 
eye was 20/60-2, corrected to 20/60 by pin hole.  On 
examination in August 2006, it was indicated that central 
visual fields were full bilaterally.  Uncorrected visual 
acuity in the right eye was 20/40 and was 20/60-2 in the left 
eye.  The veteran reported that he had stopped eye drops and 
there was still a film over visual acuity but not itching or 
pain.  It was indicated that there were no signs of iritis at 
that time.

As indicated above, the veteran has been assigned an initial 
10 percent rating for the period prior to August 15, 2006.  
The next higher, 20 percent disability rating is warranted 
if:  (1) corrected visual acuity of one eye is to 20/70 and 
the other eye is 20/50; (2) corrected visual acuity of one 
eye is to 20/100 and the other eye is 20/50; (3) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/40; or (4) corrected visual acuity of one eye is to 15/200 
and the other eye is 20/40.  38 C.F.R. 4.84a, DCs 6078, 6077 
(2006).

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's herpetic 
simplex keratitis, prior to August 15, 2006, is not 
warranted.  Pertinent evidence during this timeframe shows 
corrected vision of no worse than 20/60 in the left eye and 
20/40 in the right.  These findings do not meet the criteria 
for the next higher 20 percent rating for impaired vision.  
Id.  It logically follows that no higher rating is assignable 
on this basis.  There also is no basis for assignment of a 
rating in excess of 10 percent on the basis of field loss 
prior to August 15, 2006.  The pertinent medical evidence 
shows that confrontations were full on examination in April 
and October 2003 and in March 2005, and there is no evidence 
of field loss shown prior to August 15, 2006 that would 
warrant a higher rating on that basis.  Further, there is no 
evidence of pain, rest-requirements or episodic incapacity 
that would warrant a rating in excess of 10 percent prior to 
August 15, 2006.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6071-6079. 

B.  Evaluation as of August 15, 2006

On VA examination in August 2006, visual acuity of the right 
eye was 200/100, no improvement by pin hole.  Visual acuity 
of the left eye was 20/160 corrected to 20/125 by pin hole.  
The impression was history of herpes simplex keratitis, not 
active and history of iritis, not active currently.  

As indicated, the veteran was assigned a 50 percent rating 
for his disability from the date of the August 15, 2006 
examination.  A 60 percent disability rating is warranted if: 
(1) corrected visual acuity of one eye is to 20/200 and the 
other eye is 20/100; (2) corrected visual acuity of one eye 
is to 15/200 and the other eye is to 20/100; (3) corrected 
visual acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, DCs 6065, 6069, 6073, 6076 (2006).

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 50 percent for herpetic simplex keratitis is not 
warranted at any time since August 15, 2006.  As indicated, 
examination on that date revealed visual acuity of 200/100 in 
the right eye,  and of 200/125 in the left eye.  These 
findings clearly do not meet the criteria for the next higher 
60 percent rating on the basis of visual acuity.  Id.  It 
logically follows that no higher rating on this basis is 
warranted.  Further, the sole pertinent evidence as of August 
15, 2006 does not demonstrate field loss, evidence of pain, 
rest-requirements or episodic incapacity that would warrant a 
rating in excess of 50 percent from that date.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6071-6079. 

C.  Both periods
cThe above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that during either 
period under consideration, the veteran's service-connected 
herpetic simplex keratitis has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited to in the December 2006 SSOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 10 and 50 
percent ratings).  The veteran submitted evidence showing 
that he has taken sick leave from his job and he reported 
that some of that leave was due to his eye disability.  He 
has also submitted statements indicating that the sick leave 
was also due to his service-connected depression and because 
of the need to care for his sick wife.  While clearly some 
interference with employment is contemplated in the 10 and 50 
percent ratings assigned, the Board notes that there is no 
objective showing that his service-connection eye disability, 
alone, results in greater interference with his employment 
than that contemplated in each assigned rating.  There also 
is no objective evidence that the eye disability has 
warranted frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all of the foregoing reasons, the Board concludes that 
record presents no basis for further staged rating of the 
herpetic simplex keratitis, pursuant to Fenderson, and that 
higher ratings for that disability both prior to and since 
August 15,  2006 must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the 
competent evidence is against assignment of a higher rating 
during each period under consideration, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial rating in excess of 10 percent for herpetic 
simplex keratitis, prior to August 15, 2006, is denied.

A rating in excess of 50 percent for herpetic simplex 
keratitis, from August 15, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


